ACCEPTED
                                                  13-20-00167-CV
13-20-00167-CV                     THIRTEENTH COURT OF APPEALS
                                          CORPUS CHRISTI, TEXAS
                                                3/26/2020 3:11 PM
                                                     Kathy S. Mills
                                                           CLERK




                            FILED IN
                    13th COURT OF APPEALS
                 CORPUS CHRISTI/EDINBURG, TEXAS
                     3/26/2020 3:11:35 PM
                         KATHY S. MILLS
                             Clerk